DETAILED ACTION
Prosecution History
Claims 1-7 were filed.
Claim 1 has been amended.
Claims 1-7 are pending and allowed.

Allowable Subject Matter
1. Claims 1-7 are allowed over the prior art of record.
2. The following is an examiner’s statement of reasons for allowance:
	Takemura U.S. Patent No. 9,773,177 (“Takemura”) discloses an environment recognition device that includes an image acquisition unit that obtains a photographic image from a camera for capturing, via a camera lens, an image of a surrounding environment around a mobile object, and an accumulation detection unit that detects accumulation settled on the camera lens based upon the photographic image obtained by the image acquisition unit.
	Iso et al. U.S. Pub. No. 2012/0230601 (“Iso”) teaches an image processing apparatus includes an edge strength calculating unit that sets, as an input image, a pixel number reduced image obtained by reducing the total number of pixels of an image captured by an imaging element and calculates edge strengths of a plurality of directions in a unit of a pixel block; a weight calculating unit that calculates weights for the interpolated-pixel values as the smoothing components of the plurality of directions based on the edge strengths; and a blending processing unit that calculates a pixel value of the correction object pixel which is the center pixel of the pixel block by performing a blending process by weighted addition of the interpolated-pixel 
However, regarding independent claim 1, the prior art of record fails to teach or suggest the following claimed subject matter:
“ determine that the entire dirt state ends, when a first condition or a second condition is established, 
the first condition being a condition that the first area index value is equal to or greater than a first threshold end value, and 
determine that the entire dirt state ends, when a second condition is established, 
the second condition being a condition that a second area index value calculated based on the edge strengths of pixels included in a second area other than the first area in the camera image is equal to or greater than a second threshold end value…”
Claims 2-7 depend on allowable claims 1 respectively, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668